— Order amending order, in so far as appealed from, modified so as to provide for the entry thereof nunc pro tunc as of December 11,1929, and as so modified affirmed, without costs. The county clerk exceeded his authority in docketing the order of December 11, 1929, as a judgment. His signature thereon did not change the character of the document. It was always an order; never a judgment. Claimants could not have been misled by the addition of the clerk’s signature, which did not remove the proceeding from the effect of the Greater New York Charter, under which the limitation upon appeals is twenty days. † Lazansky, P. J., Rich, Kapper, Hagarty and Seudder, JJ., concur.

 See Laws of 1901, chap. 466, § 505.— [Rep.